Carroll, J.
The defendant was found guilty of keeping intoxicating liquor for sale, upon a complaint charging that he committed the offence on July 7, 1925, at Williamsburg. There was evidence that cider was purchased at the defendant’s home in April, 1925, that on July 7 at this place one Kelly bought from the defendant a gallon of cider for which the defendant "was paid one dollar.” It was not questioned that this cider was in excess of two and seventy-five hundredths per cent by weight at sixty degrees Fahrenheit, and it was not disputed that a seizure was made ón July 29, 1925, on the premises of the defendant, of wine and cider. No exception was taken to the judge’s charge. The only exceptions were to the refusal of the judge to give two requests of the defendant.
The first request is: "You are instructed that if you find from the evidence that the defendant was at a different place other than the place where the intoxicating liquor was supposed to have been sold, and at the time the sale was supposed to have been made, then this defendant cannot be *231convicted for making this sale.” This request was refused properly. The defendant was not on trial for the sale of intoxicating liquor; he was charged with the offence of keeping intoxicating liquor for the purpose of sale. He could be convicted of this crime without evidence of an actual sale.
The defendant also asked that the jury be instructed “that you must return a verdict of not guilty unless you are satisfied beyond a reasonable doubt that the cider and wine found in the defendant’s house was kept for sale.” It was not necessary for the Commonwealth to prove that the cider and wine seized on July 29 were intoxicating liquors. If the jury believed that cider purchased at this house on July 7 was intoxicating liquor within the meaning of the statute, even if the defendant were not present, if the sale were made on the premises with his authority, the jury could convict him of the unlawful keeping of intoxicating liquor. See Commonwealth v. Tay, 146 Mass. 146; Commonwealth v. Meskill, 165 Mass. 142.
The judge correctly instructed the jury that the mere possession of intoxicating liquor is not an offence. It is only when intoxicating liquor is kept for unlawful purposes that its possession is in violation of the statute. It was not necessary to show the search of the defendant’s premises and the seizure of intoxicating liquor. There was no error in refusing the defendant’s requests for instructions.
The bill of exceptions covers sixty-five printed pages. The evidence is set forth by question and answer. There is no justification for such a voluminous record. The questions involved could have been briefly stated. ' The evidence should have been very much abbreviated and stated in narrative form. The bill of exceptions is not in conformity to the rule stated in Taylor v. Pierce Brothers, Ltd. 219 Mass. 187, and cases cited.

Exceptions overruled.